Title: From Thomas Jefferson to James Madison, 15 February 1794
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Feb. 15. 1794.

We are here in a state of great quiet, having no public news to agitate us. I have never seen a Philadelphia paper since I left that place, nor learnt any thing of later date except some successes of the French the account of which seemed to have come by our vessel from Havre. It was said yesterday at our court that Genet was to be recalled: however nobody could tell how the information came. We have been told that Mr. Smith’s speech and your’s also on your propositions have got into Davis’s papers, but none of them have reached us. I could not have supposed, when at Philadelphia, that so little of what was passing there  could be known even at Kentuckey, as is the case here. Judging from this of the rest of the Union, it is evident to me that the people are not in a condition either to approve or disapprove of their government, nor consequently to influence it.—I have been occupied closely with my own affairs, and have therefore never been from home since my arrival here. I hear nothing yet of the second person whom I had engaged as an overseer from the head of Elk, and the first I fear will prove a poor acquisition. Consequently I am likely to lose a year in the reformation of my plantations.—The winter has been remarkeably mild. No demand for produce of any kind, at any market of James river. Tobacco and wheat may be bartered at low prices for goods at high. But neither can be sold for cash. This was the state of things at Richmond when business was stopped by the smallpox. Here we can get tea at 2½ Dollars, white sugar at 38 Cents, coffee @ 25. cents &c for wheat @ 66 ⅔. Accept for yourself, Colo. & Mrs. Monroe my affectionate respects

Th: Jefferson

